THE       ATTORNEY            GENERAL
                           OF   TEXAS

                           October 21, 1987




Honorable   Roy Blake                     Opinion   No. m-813
Chairman
Administration   Committee                Re:  Whether money obtained
Texas State Senate                        by a sheriff as a result of
P. 0. Box 12068                           the confiscation   of contra-
Austin, Texas    78711                    band may   be used   to  pur-
                                          chase a patrol car

Dear   Senator   Blake:

      You ask whether money   the sheriff's  office    obtained
as the result of the sale of an airplane confiscated       in a
marijuana  raid   may be expended   for   the purchase    of    a
patrol car for the Cherokee County Sheriff's     office.

       Section    5.08,   article   4476-15,   V.T.C.S.,    provides:

             (f) All money,      securities,        certificates
         of deposit, negotiable        instruments,       stocks,
         bonds, businesses       or business        investments,
         contractual    rights,     real    estate,      personal
         property   and other things of value, and              the
         proceeds   from the sale of an item            described
         in this subsection      that are forfeited         to the
         seizing agencies of the          state or an       agency
         or office of a Dolitical         subdivision     of    the
         state authorized       bv    law   to    emDlov     Deace
         officers shall      be    deDosited     in a     sDecia1
         fund   to   be   administered        bv    the   seizing
         asencies    or   office       to   which     thev      are
         forfeited.     Except as otherwise         provided     by
         this subsection', exDenditures          from this fund
         shall be used      solelv for the        investisation
         of anv    alleaed violations         of the     criminal
         laws of    this    state.     The    director      of   an
         agency of the state may use not more than 10
         percent of the amount         credited to the         fund
         for the    prevention     of   drug abuse       and    for
         treatment    of     persons      with      drug-related
         problems.    The    director      of    an   agency     or
         office of a political         subdivision      that    has



                                p. 3851
Honorable   Roy   Blake   - Page   2   (JB-813)




        received    funds    under   this   section     shall
        comply with     the   request of    the    governing
        body of the political      subdivision    to deposit
        not more    than    10 percent     of   the    amount
        credited to the      fund into    the treasury      of
        the subdivision.      The governing    body of     the
        subdivision   shall use the funds received         for
        the   prevention     of    drug   abuse    and     for
        treatment    of     persons   with     drug-related
        problems.    Nothing in this subsection         shall
        be construed    to decrease the total salaries,
        expenses,   and allowances    which an agency       or
        office is receiving      from other sources at or
        from the time this subsection        takes effect.

      We will assume that the forfeiture  of the airplane to
the sheriff's   office was in compliance with the procedures
prescribed   in article 4476-15.

      Sheriffs   and   their deputies   are peace     officers    as
that term is defined in article 2.12(l) of the Texas            Code
of Criminal     Procedure.    Sheriffs  have the    authority     to
;q;int    deputies   for their respective   counties.      Articles
       6869b    and   6869f,   V.T.C.S.   Thus,    the    sheriff's
offibe is an office of a political      subdivision     authorized
by law to employ peace officers.

      The legislature      has made    it clear     in section      5.08
that expenditures     from this fund shall be used solely             for
the   investigation     of   any   alleged     violations     of      the
criminal   law.   While the sheriff      may use a patrol car          in
the   investigation     of   criminal     law   violations,      he    is
charged with other      noncriminal    law    duties which      involve
the use of a     car, such as the      service of civil       process.
Tex. R.    Civ.   Proc. R.    15.     This    office is     not    in   a
position   to   determine    whether    a car     purchased     by    the
sheriff from such      funds will be      used solely for       alleged
violations    of the criminal    law.

                             SUMMARY

            Expenditures   from a     fund the Sheriff      of
        Cherokee County      has received      from   forfei-
        tures under section       5.08, article      4476-15,
        V.T.C.S.    shalI    be   used    solely    for    the
        investigation    of any     alleged violations      of
        the criminal    law.    This   office is not in       a
        position    to    determine       whether     a    car



                               p. 3852
Honorable   Roy   Blake   - Page     3    (JM-813)




        purchased  from   such  funds              will  be  used
        solely for alleged violations              of the law.




                                             JIM      MATTOX
                                             Attorney  General   of Texas

NARY KELLER
Executive  Assistant      Attorney       General

JUDCE ZOLLIE STEAKLEY
Special Assistant  Attorney          General

RICK GILPIN
Chairman,  Opinion     Committee

Prepared by Tom G. Davis
Assistant Attorney Gen,eral




                                   p. 3853